

117 HR 4155 IH: Green Neighborhoods Act of 2021
U.S. House of Representatives
2021-06-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4155IN THE HOUSE OF REPRESENTATIVESJune 24, 2021Mr. Perlmutter (for himself, Mr. Casten, Mr. Blumenauer, and Mr. Morelle) introduced the following bill; which was referred to the Committee on Financial Services, and in addition to the Committee on Education and Labor, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo encourage energy efficiency, conservation, and development of renewable energy sources for housing, and to create sustainable communities.1.Short title; table of contents(a)Short titleThis Act may be cited as the Green Neighborhoods Act of 2021.(b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents.Sec. 2. Implementation of energy efficiency participation incentives for HUD programs.Sec. 3. Basic HUD energy efficiency standards and standards for additional credit.Sec. 4. Enhanced energy appraisal.Sec. 5. Energy-efficiency standards for manufactured housing.Sec. 6. Making it green.Sec. 7. Including sustainable development and transportation strategies in comprehensive housing affordability strategies.Sec. 8. Grant program to increase sustainable low-income community development capacity.Sec. 9. Benchmarking.Sec. 10. Grants for registered apprenticeship programs in certain industries.Sec. 11. Ensuring availability of homeowners insurance for homes not connected to electricity grid.Sec. 12. Definitions.2.Implementation of energy efficiency participation incentives for HUD programs(a)In generalNot later than 270 days after the date of the enactment of this Act, the Secretary of Housing and Urban Development shall issue such regulations as may be necessary to establish annual energy efficiency participation incentives consistent with this Act to encourage participants in HUD assistance and lending programs to achieve substantial improvements in energy efficiency.(b)DeterminationThe Secretary shall determine the level of participation incentives based on participants meeting the energy efficiency standards under section 3.(c)Requirement for appropriation of fundsThe requirement under subsection (a) for the Secretary to provide annual energy efficiency participation incentives pursuant to the provisions of this Act shall be subject to the annual appropriation of necessary funds.3.Basic HUD energy efficiency standards and standards for additional credit(a)Basic HUD standard(1)Residential structuresA residential single-family or multifamily structure shall be considered to comply with the energy efficiency standards under this subsection if—(A)the structure complies with the applicable provisions of the American Society of Heating, Refrigerating, and Air-Conditioning Engineers Standard 90.1–2019, as such standard or successor standard is in effect for purposes of this section pursuant to subsection (c);(B)the structure complies with the applicable provisions of the 2018 International Energy Conservation Code, as such standard or successor standard is in effect for purposes of this section pursuant to subsection (c);(C)in the case only of an existing structure, where determined cost effective, the structure has undergone rehabilitation or improvements, completed after the date of the enactment of this Act, and the energy consumption for the structure has been reduced by at least 20 percent from the previous level of consumption, as determined in accordance with energy audits performed both before and after any rehabilitation or improvements undertaken to reduce such consumption; or(D)the structure complies with the applicable provisions of such other energy efficiency standards as the Secretary may adopt and apply by regulation, as may be necessary, for purposes of this section for specific types of residential single-family or multifamily structures or otherwise, except that the Secretary shall make a determination regarding whether to adopt and apply any such standards for purposes of this section not later than the expiration of the 180-day period beginning upon the date of receipt of any written request, made in such form as the Secretary shall provide, for such adoption and application.In addition to compliance with any of subparagraphs (A) through (D), the Secretary shall by regulation require, for any newly constructed residential single-family or multifamily structure to be considered to comply with the energy efficiency standards under this subsection, that the structure have appropriate electrical outlets with the facility and capacity to recharge a standard electric passenger vehicle, including an electric hybrid vehicle, where such vehicle would normally be parked. (2)Nonresidential structuresFor purposes of this section, the Secretary may identify and adopt by regulation, as may be necessary, energy efficiency standards applicable to nonresidential structures that are constructed or rehabilitated with HUD assistance and lending programs. A nonresidential structure shall be considered to comply with the energy efficiency standards under this subsection if the structure complies with the applicable provisions of any such energy efficiency standards identified and adopted by the Secretary pursuant to this paragraph, as such standards are in effect for purposes of this section pursuant to subsection (c).(3)EffectNothing in this subsection may be construed to require any structure to comply with any standard established or adopted pursuant to this subsection, or identified in this subsection, or to provide any benefit or credit under any Federal program for any structure that complies with any such standard, except to the extent that—(A)any provision of law other than this subsection provides a benefit or credit under a Federal program for compliance with a standard established or adopted pursuant to this subsection, or identified in this subsection; or(B)the Secretary specifically provides pursuant to subsection (c) for the applicability of such standard.(b)Enhanced energy efficiency standards for purposes of providing additional credit under certain federally assisted housing programs(1)Purpose and effect(A)PurposeThe purpose of this subsection is to establish energy efficiency and conservation standards and green building standards that—(i)provide for greater energy efficiency and conservation in structures than is required for compliance with the energy efficiency standards under subsection (a) and then in effect;(ii)provide for green and sustainable building standards not required by such standards; and(iii)can be used in connection with Federal housing, housing finance, and development programs to provide incentives for greater energy efficiency and conservation and for green and sustainable building methods, elements, practices, and materials.(B)EffectNothing in this subsection may be construed to require any structure to comply with any standard established pursuant to this subsection or to provide any benefit or credit under any Federal program for any structure, except to the extent that any provision of law other than this subsection provides a benefit or credit under a Federal program for compliance with a standard established pursuant to this subsection.(2)ComplianceA residential or nonresidential structure shall be considered to comply with the enhanced energy efficiency and conservation standards or the green building standards under this subsection, to the extent that such structure is verified by a third party as compliant with, or certified to, the applicable provisions of the standards under paragraph (3) or (4), respectively (as such standards are in effect for purposes of this section, pursuant to paragraph (7)), in a manner that is not required for compliance with the energy efficiency standards under subsection (a) then in effect and subject to the Secretary’s determination of which standards are applicable to which structures.(3)Energy efficiency and conservation standardsThe energy efficiency and conservation standards under this paragraph are as follows:(A)Residential structuresWith respect to residential structures:(i)New constructionFor new construction, the Energy Star for Homes certification or Energy Star for Multifamily New Construction certification standards established by the Environmental Protection Agency, as such standards are in effect for purposes of this subsection pursuant to paragraph (7).(ii)Existing structuresFor existing structures, a reduction in energy consumption from the previous level of consumption for the structure, as determined in accordance with energy audits performed both before and after any rehabilitation or improvements undertaken to reduce such consumption by at least 30 percent or achievement of ENERGY STAR certification.(B)Nonresidential structuresWith respect to nonresidential structures, such energy efficiency standards for nonresidential structures as the Secretary may identify and adopt by regulation, as may be necessary, for purposes of this paragraph.(4)Green building standardsThe green building standards under this paragraph are the most recent adopted versions of the following:(A)The national Green Communities criteria checklist for residential construction that provides criteria for the design, development, and operation of affordable housing, as such checklist or successor checklist is in effect for purposes of this section pursuant to paragraph (7).(B)The LEED for New Construction rating system, the LEED for Homes rating system, the LEED for Core and Shell rating system, as applicable, as such systems or successor systems are in effect for purposes of this section pursuant to paragraph (7).(C)The Green Globes assessment and rating system of the Green Buildings Initiative.(D)For manufactured housing, energy star rating with respect to fixtures, appliances, and equipment in such housing, as such standard or successor standard is in effect for purposes of this section pursuant to paragraph (7).(E)The National Green Building Standard.(F)Any other proven standards for green building or sustainability as the Secretary may identify and adopt by regulation, as may be necessary for purposes of this paragraph, except that the Secretary shall make a determination regarding whether to adopt and apply any such standards for purposes of this section not later than the expiration of the 180-day period beginning upon date of receipt of any written request, made in such form as the Secretary shall provide, for such adoption and application.(5)Green buildingFor purposes of this subsection, the term green building means, with respect to standards for structures, standards to require use of sustainable design principles to reduce the use of nonrenewable resources, minimize the impact of development on the environment, and to improve indoor air quality.(6)Energy auditsThe Secretary shall establish standards and requirements for energy audits for purposes of paragraph (3)(A)(ii).(7)Applicability and updating of standards(A)ApplicabilityExcept as provided in subparagraph (B), the standards referred to in this subsection that are in effect for purposes of this subsection are such standards as are in existence upon the date of the enactment of this Act.(B)UpdatingFor purposes of this section, the Secretary may adopt and apply by regulation, as may be necessary, future amendments and supplements to, and editions of, the standards referred to in this subsection.(c)Authority of Secretary To apply standards to federally assisted structures and programs(1)HUD housing and programsThe Secretary of Housing and Urban Development may, by regulation, provide for the applicability of the energy efficiency standards under subsection (a) or the enhanced energy efficiency and conservation standards and green building standards under subsection (b), or both, with respect to any covered federally assisted structure described in paragraph (3)(A) or any HUD assistance and lending programs.(2)Rural housingThe Secretary of Agriculture may, by regulation, provide for the applicability of the energy efficiency standards under subsection (a) or the enhanced energy efficiency and conservation standards and green building standards under subsection (b), or both, with respect to any covered federally assisted structure described in paragraph (3)(B) or any assistance provided with respect to rural housing by the Rural Housing Service of the Department of Agriculture.(3)Covered federally assisted structureFor purposes of this subsection, the term covered federally assisted structure means—(A)any residential or nonresidential structure participating in a HUD assistance or lending program; and(B)any new construction of single-family housing (other than manufactured homes) subject to mortgages insured, guaranteed, or made by the Secretary of Agriculture under title V of the Housing Act of 1949 (42 U.S.C. 1471 et seq.).4.Enhanced energy appraisal(a)DefinitionsIn this section:(1)Advisory groupThe term advisory group means the advisory group established under subsection (f)(2).(2)Covered agencyThe term covered agency means—(A)the Federal Housing Administration;(B)includes each enterprise, as defined in section 1303 of the Federal Housing Enterprises Financial Safety and Soundness Act of 1992 (12 U.S.C. 4502); and(C)includes the Government National Mortgage Association.(3)Covered loanThe term covered loan means a loan secured by a home that is issued, insured, purchased, or securitized by a covered agency.(4)Energy reportThe term energy report means an energy report that meets the requirements under subsection (c)(3)(B).(5)HersThe term HERS means the Home Energy Rating System of the Residential Energy Service Network.(6)HomeownerThe term homeowner means the mortgagor under a covered loan.(7)MortgageeThe term mortgagee means a creditor as defined in section 103 of the Truth in Lending Act (15 U.S.C. 1602).(8)Qualified appraiserThe term qualified appraiser means an appraiser with the requisite knowledge of energy efficiency to perform a professional quality appraisal, as evidenced by professional certification or development programs on the valuation of sustainable properties of at least 14 hours in length approved by the Secretary.(9)SecretaryThe term Secretary means the Secretary of Housing and Urban Development.(b)Findings and purposes(1)FindingsCongress finds that—(A)energy costs for homeowners are a significant and increasing portion of their household budgets;(B)household energy use can vary substantially depending on the efficiency and renewable energy generation characteristics of a house;(C)expected energy cost savings resulting from efficiency measures and/or the generation of energy from solar panels and/or other renewables are in many cases important to the value of a house; and(D)the loan-to-value ratio test for originations of covered loans is tied to the appraisal or other valuation of a property of a house, which often does not adjust for the energy efficiency or renewable energy generation features of a house.(2)PurposeThe purpose of this section is to—(A)improve the credibility and reliability of appraisals of houses subject to covered loans by ensuring that the energy efficient and renewable energy generation features and energy costs of those houses are included in the appraisal analysis, which would place value on energy efficient and renewable energy features of a house and facilitate the creation of energy efficiency retrofit, renewable installation, and construction jobs; and(B)require the Secretary to—(i)develop consistent enhanced energy appraisal protocols that recognize all applicable approaches to the value of a house, including the cost and income approaches to value, in analyzing energy efficiency and renewable energy features;(ii)ensure that the guidelines described in clause (i) prevent the double counting of energy cost savings in the valuation of a house; (iii)support safe and sound lending; and(iv)protect consumers.(c)Enhanced energy appraisal criteria(1)In generalNot later than 1 year after the date of enactment of this Act, the Secretary, in consultation with the Federal Housing Finance Agency, the Bureau of Consumer Financial Protection and the advisory group, shall develop and issue guidelines for a covered agency to implement enhanced energy appraisal protocols for properties that are subject to a covered loan.(2)Requirements to account for energy cost savings(A)In generalThe enhanced energy appraisal protocols under paragraph (1) shall require that, for each property with a covered loan for which the homeowner has voluntarily opted for an energy report, the appraiser shall take into consideration the energy efficiency and renewable energy features of a house and resulting estimated energy cost savings and energy generation expected for the owner of the subject property as part of the appraisal process.(B)Assessed energy costsThe estimated energy costs to be taken into consideration under subparagraph (A) shall include the cost of electricity, natural gas, oil, and any other fuel regularly used to supply energy to the subject property.(3)Determination of estimated energy cost savings(A)In generalThe guidelines issued under paragraph (1) shall include instructions for an appraiser to calculate estimated energy cost savings for a property using—(i)an energy report documenting the energy efficiency and renewable energy features of the property;(ii)an estimate of baseline average energy costs for the property; and(iii)additional sources of information determined by the Secretary.(B)Report requirementsFor purposes of subparagraph (A), an energy report shall—(i)estimate the expected energy cost savings specific to the subject property, based on specific information about the property;(ii)estimate the expected energy generated from installed renewable energy features;(iii)be prepared in accordance with the guidelines issued under paragraph (1); and(iv)be prepared—(I)in accordance with HERS by an individual certified by the Residential Energy Service Network, unless the Secretary finds that the use of HERS does not further the purposes of this section;(II)by the Department of Energy’s Home Energy Score; or(III)by other methods approved by the Secretary, in consultation with the Secretary of Energy and the advisory group, for use under this section, which shall include a quality assurance procedure approved by the Secretary, in consultation with the Secretary of Energy.(C)Use by appraiserIf an energy report is used under paragraph (2), the energy report shall be provided to the appraiser—(i)to estimate the energy efficiency of the subject property including the estimated annual savings;(ii)to estimate the energy generated by renewables; and considered in developing opinions and conclusions about any value contribution for energy efficiency and renewable energy generation.(4)Required disclosure to consumer for a home with an energy reportIf an energy report is used for an appraisal of a property under paragraph (2), the guidelines issued under paragraph (1) shall require the mortgagee of the property to—(A)inform the homeowner and loan applicant of the expected energy cost savings estimated in the energy report and any associated appraisal adjustment, in a manner and at a time as prescribed by the Secretary, and, if practicable, in the documents delivered at the time of the transfer of title; and(B)include a copy of the energy report in the appraisal report provided to the homeowner and loan applicant.(5)Required disclosure to consumer for a home without an energy reportIf an energy report is not used under paragraph (2), the guidelines to be issued under paragraph (1) shall require the mortgagee to inform the loan applicant as part of the Closing Disclosure—(A)typical energy cost savings that would be possible from a cost-effective energy upgrade of a home of the size and in the region of the subject property;(B)the impact the typical energy cost savings would have on monthly ownership costs of a typical home;(C)the impact on the size of a mortgage that could be obtained if the typical energy cost savings were reflected in an energy efficiency report; and(D)resources for improving the energy efficiency of a home.(6)Applicability and implementation dateNot later than the earlier of two years after the date of enactment of this Act and December 31, 2023, the enhanced energy appraisal requirements required under this subsection shall be implemented by each covered agency to—(A)apply to an appraisal for any covered loan for the sale, or refinancing of any loan for the sale, of any home;(B)be available on any residential real property (including individual units of condominiums and cooperatives) that qualifies for a covered loan; and(C)provide prospective appraisers with sufficient guidance and applicable tools to implement the required appraisal methods.(d)Enhanced energy appraisal protocols(1)In generalNot later than 1 year after the date of enactment of this Act, the Secretary shall—(A)in consultation with the advisory group, develop and issue guidelines for enhanced energy appraisal protocols for all covered loans made on properties with an energy report;(B)develop lender collateral valuation guidelines on the use of all applicable approaches to value used by appraisers in accordance with the Uniform Standards of Professional Appraisal Practice to analyze market reaction to energy efficiency and renewable energy installation, including methods and techniques, which shall include the cost and income approaches to value; and(C)in consultation with the Secretary of Energy, issue guidelines for—(i)a covered agency to determine the estimated energy savings and energy generation under paragraph (3) for properties with an energy report; and(ii)a qualified appraiser to use an energy report to estimate the energy efficiency rating, sales, and listing data to establish market reaction to energy efficiency.(2)RequirementsThe enhanced energy appraisal protocols required under paragraph (1)(A) shall—(A)include a requirement that if a homeowner voluntarily opts for an energy report to be used in valuing the home, then using methods to be established under the guidelines issued under paragraph (1)—(i)such report may be used by a qualified appraiser to determine the estimated energy savings of the subject property in comparison to a baseline;(ii)the value of estimated energy savings and energy generation of the subject property shall be added to the appraised value of the subject property, unless the appraisal includes the value of the overall energy efficiency and renewable energy generation of the subject property; and(B)the cost and income approaches to value be recognized as reasonable and appropriate approaches to valuing the energy efficiency and renewable energy features of a home; and(C)prohibit restrictions of all applicable approaches to value an energy efficient home.(3)Determination of estimated energy savings and generation(A)Amount of energy savingsFor the purpose of paragraph (2), the amount of estimated energy savings of a subject property shall be determined by calculating the difference between the estimated energy costs from the energy report for the subject property compared to the energy costs of comparable houses, as determined in the guidelines issued under paragraph (1)(B)Amount of energy generationFor the purpose of paragraph (2), the amount of estimated energy generation of a subject property shall be determined by calculating the amount of energy generated by the home’s energy-generating features over their useful lifetime.(C)Duration of energy savings and generationFor the purpose of paragraph (2), the duration of the estimated energy savings and generation of a subject property shall be based on the useful life of applicable equipment, consistent with the rating system used to produce the energy report.(D)Present value of energy savings and generationFor the purpose of paragraph (2), the present value of the estimated future energy savings and/or generation of a subject property shall be calculated using the average interest rate of conventional 30 year mortgages unless the qualified appraiser chooses to use the appropriate discount rate for the market area, in the manner directed by guidelines issued under paragraph (1).(5)Transactions requiring state certified and competent appraisersSection 1113 of the Financial Institutions Reform, Recovery, and Enforcement Act of 1989 (12 U.S.C. 3342) is amended—(A)in paragraph (1), by inserting before the semicolon the following: , or any real property on which the appraiser makes adjustments using an energy report; and(B)in paragraph (2), by inserting after atypical the following: , or an appraisal on which the appraiser makes adjustments using an energy report..(7)ProtectionsThe guidelines issued under paragraph (1) shall include such limitations and conditions as determined by the Secretary to be necessary to protect against meaningful under or over valuation of energy cost savings or duplicative counting of energy efficiency and renewable energy features or energy cost savings and generation in the valuation of any subject property that is used to determine a loan amount.(8)Applicability and implementation dateNot later than the earlier of 2 years after the date of enactment of this Act and December 31, 2023, each covered agency shall implement the guidelines required under this subsection, which shall—(A)apply to the appraisal of a property that is subject to any covered loan for the sale, or refinancing of any loan for the sale, of any home; and(B)be available on any residential real property, including individual units of condominiums and cooperatives, that qualifies for a covered loan.(e)MonitoringNot later than 1 year after the date on which the enhanced appraisal protocols are implemented under this section, and annually thereafter, each covered agency that issues a covered loan shall issue and make available to the public a report that—(1)enumerates the number of covered loans issued by the agency during the previous year for which there was an energy report and that used energy appraisal protocols established under this section;(2)includes the default rates and rates of foreclosures for loans (including a breakdown of default and foreclosure rates by geographic region, race, and self-identified gender) made using the energy appraisal protocols established under this section; and(3)describes the risk premium, if any, that the agency has priced into covered loans for which there was an appraisal that included an energy report.(f)Rulemaking(1)In generalThe Secretary, in consultation with the Secretary of Energy and the advisory group, shall prescribe regulations to carry out this section, which may contain such classifications, differentiations, or other provisions, and may provide for such proper implementation and appropriate treatment of different types of transactions, as the Secretary determines are necessary or proper to effectuate the purposes of this section, to prevent circumvention or evasion thereof, or to facilitate compliance therewith.(2)Advisory groupTo assist in carrying out this section, the Secretary shall establish an advisory group, consisting of professional associations and individuals representing the interests of—(A)mortgage lenders;(B)appraisers;(C)energy raters, residential energy consumption experts, and residential retrofit experts;(D)energy efficiency organizations;(E)real estate agents;(F)home builders and remodelers;(G)State energy officials;(H)low-income communities;(I)consumers; and(J)other individuals determined by the Secretary.(g)Evaluation(1)In generalNot later than 18 months after the date of enactment of this Act, the Secretary, in consultation with the advisory group, shall reevaluate the effectiveness of the energy appraisal protocols established under this section to ensure that the cost savings of energy efficient and renewable energy features are properly valued in residential real estate appraisals.(2)Recommendations(A)In generalNot later than 18 months after the date of enactment of this Act, the advisory group shall provide recommendations to the Secretary on any revisions or additions to the enhanced energy appraisal protocols and guidelines established under subsections (c) and (d) determined necessary by the group, which may include alternate methods to better account for home energy costs and additional factors to account for substantial and regular costs of homeownership, such as water costs, the storage of energy through batteries, indoor air quality, and transportation costs stemming from the home’s location.(B)Legislative recommendationsThe Secretary shall forward any legislative recommendations received from the advisory group under subparagraph (A) to Congress for consideration.5.Energy-efficiency standards for manufactured housingNot later than 180 days after the date of the enactment of this Act, the Secretary shall, in consultation with the Secretary of Energy and upon review of the recommendations made by the Manufactured Housing Consensus Committee, update the Manufactured Home Construction and Safety Standards to encourage energy efficiency while maintaining affordability for manufactured housing.6.Making it green(a)Partnerships with tree-Planting organizationsThe Secretary shall establish and provide incentives for developers of housing for which any HUD financial assistance, as determined by the Secretary, is provided for development, maintenance, operation, or other costs, to enter into agreements and partnerships with tree-planting organizations, nurseries, and landscapers to certify that trees, shrubs, grasses, and other plants are planted in the proper manner, are provided adequate maintenance, and survive for at least 3 years after planting or are replaced. The financial assistance determined by the Secretary as eligible under this section shall take into consideration such factors as cost effectiveness and affordability.(b)Making it green planIn the case of any new or substantially rehabilitated housing for which HUD financial assistance, as determined in accordance with subsection (a), is provided by the Secretary for the development, construction, maintenance, rehabilitation, reconstruction, improvement, operation, or costs of the housing, including financial assistance provided through the Community Development Block Grant program under title I of the Housing and Community Development Act of 1974 (42 U.S.C. 5301 et seq.), the Secretary shall require the development of a plan that provides for—(1)in the case of new construction and improvements, siting of such housing and improvements in a manner that provides for energy efficiency and conservation to the extent feasible, taking into consideration location and project type;(2)minimization of the effects of construction, rehabilitation, or other development on the condition of existing trees;(3)selection and installation of indigenous trees, shrubs, grasses, and other plants based upon applicable design guidelines and standards of the International Society for Arboriculture;(4)post-planting care and maintenance of the landscaping relating to or affected by the housing in accordance with best management practices; and(5)establishment of a goal for minimum greenspace or tree canopy cover for the housing site for which such financial assistance is provided, including guidelines and timetables within which to achieve compliance with such minimum requirements.(c)PartnershipsIn carrying out this section, the Secretary is encouraged to consult, as appropriate, with national organizations dedicated to providing housing assistance and related services to low-income families, such as the Alliance for Community Trees and its affiliates, the American Nursery and Landscape Association, the American Society of Landscape Architects, and the National Arbor Day Foundation.7.Including sustainable development and transportation strategies in comprehensive housing affordability strategiesSection 105(b) of the Cranston-Gonzalez National Affordable Housing Act (42 U.S.C. 12705(b)) is amended—(1)by striking and at the end of paragraph (19);(2)by striking the period at the end of paragraph (20) and inserting ; and;(3)and by inserting after paragraph (20) the following new paragraphs:(21)describe the jurisdiction’s strategies to encourage sustainable development for affordable housing, including single-family and multifamily housing, as measured by—(A)greater energy efficiency and use of renewable energy sources, including any strategies regarding compliance with the energy efficiency standards under section 3(a) of the Green Neighborhoods Act of 2020 and with the enhanced energy efficiency and conservation standards, and the green building standards, under section 3(b) of such Act;(B)increased conservation, recycling, and reuse of resources;(C)more effective use of existing infrastructure;(D)use of building materials and methods that are healthier for residents of the housing, including use of building materials that are free of added known carcinogens that are classified as Group 1 Known Carcinogens by the International Agency for Research on Cancer; and(E)such other criteria as the Secretary determines, in consultation with the Secretary of Energy, the Secretary of Agriculture, and the Administrator of the Environmental Protection Agency, are in accordance with the purposes of this paragraph; and(22)describe the jurisdiction’s efforts to coordinate its housing strategy with its transportation planning strategies to ensure to the extent practicable that residents of affordable housing have access to public transportation..8.Grant program to increase sustainable low-income community development capacity(a)In generalThe Secretary may make grants to nonprofit organizations to use for any of the following purposes:(1)Training, educating, supporting, or advising an eligible community development organization or qualified youth service and conservation corps in improving energy efficiency, resource conservation and reuse, design strategies to maximize energy efficiency, installing or constructing renewable energy improvements (such as wind, wave, solar, biomass, and geothermal energy sources), and effective use of existing infrastructure in affordable housing and economic development activities in low-income communities, taking into consideration energy efficiency standards under section 3(a) of this Act and with the enhanced energy efficiency and conservation standards, and the green building standards, under section 3(b) of this Act.(2)Providing loans, grants, or predevelopment assistance to eligible community development organizations or qualified youth service and conservation corps to carry out energy efficiency improvements that comply with the energy efficiency standards under section 3(a) of this Act, resource conservation and reuse, and effective use of existing infrastructure in affordable housing and economic development activities in low-income communities. In providing assistance under this paragraph, the Secretary shall give more preference to activities based on the extent to which the activities will result in compliance with the enhanced energy efficiency and conservation standards, and the green building standards, under section 3(b) of this Act.(3)Such other purposes as the Secretary determines are in accordance with the purposes of this subsection.(b)Application requirementTo be eligible for a grant under this section, a nonprofit organization shall prepare and submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require.(c)Award of contractsContracts for architectural or engineering services funded with amounts from grants made under this section shall be awarded in accordance with chapter 11 of title 40, United States Code (relating to selection of architects and engineers).(d)Matching requirementA grant made under this section may not exceed the amount that the nonprofit organization receiving the grant certifies, to the Secretary, will be provided (in cash or in-kind) from nongovernmental sources to carry out the purposes for which the grant is made.(e)Environmental reviewFor purposes of environmental review, pursuant to the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) and other provisions of law that further the purposes of such Act, a grant under this section shall be considered to be funds for a special project for purposes of section 305(c) of the Multifamily Housing Property Disposition Reform Act of 1994 (42 U.S.C. 3547(c)). (f)DefinitionsFor purposes of this section, the following definitions shall apply:(1)nonprofit organizationThe term nonprofit organization has the meaning given such term in section 104 of the Cranston-Gonzalez National Affordable Housing Act (42 U.S.C. 12704).(2)Eligible community development organizationThe term eligible community development organization means—(A)a unit of general local government (as defined in section 104 of the Cranston-Gonzalez National Affordable Housing Act (42 U.S.C. 12704));(B)a community housing development organization (as defined in section 104 of the Cranston-Gonzalez National Affordable Housing Act (42 U.S.C. 12704));(C)an Indian tribe or tribally designated housing entity (as such terms are defined in section 4 of the Native American Housing Assistance and Self-Determination Act of 1996 (25 U.S.C. 4103)); or(D)a public housing agency, as such term is defined in section 3(b) of the United States Housing Act of 1937 (42 U.S.C. 1437(b)).(3)Low-income communityThe term low-income community means a census tract in which 50 percent or more of the households have an income which is less than 80 percent of the greater of—(A)the median gross income for such year for the area in which such census tract is located; or(B)the median gross income for such year for the State in which such census tract is located.(g)Authorization of appropriationsThere are authorized to be appropriated to the Secretary to carry out this section $20,000,000 for each of fiscal years 2021 through 2025.9.Benchmarking(a)DefinitionsFor purposes of this section, the following definitions shall apply:(1)SecretaryThe term Secretary means the Secretary of Housing and Urban Development.(2)HUD-assisted propertyThe term HUD-assisted property means a property assisted by any of the following programs:(A)The program under section 202 of the Housing Act of 1959 (12 U.S.C. 1701q) for supportive housing for the elderly.(B)The program under section 811 of the Cranston-Gonzalez National Affordable Housing Act (42 U.S.C. 8013) for supportive housing for persons with disabilities.(C)Any program under section 8 of the United States Housing Act of 1937 (42 U.S.C. 1437f) for rental assistance for low-income families.(D)Any program for mortgage insurance for single-family housing under title II of the National Housing Act (12 U.S.C. 1707 et seq.).(E)The programs under sections 220, 221(d)(4), 223(a)(7), 223(f), 232, and 241(a) of the National Housing Act (12 U.S.C. 1715k, 1715l(d)(4), 1715n(a)(7), 1715n(f), 1715w, 1715z–6(a)).(F)The programs under subsections (b) and (c) of section 542 of the Housing and Community Development Act of 1992 (12 U.S.C. 1707 note). (3)Benchmarked HUD-assisted propertyThe term benchmarked HUD-assisted property means a HUD-assisted property with respect to which energy and water benchmarking data is required by a State or local authority to be reported through the ENERGY STAR Portfolio Manager.(4)Climate zoneThe term Climate Zone means a region of the United States as defined by the Environmental Protection Agency under the ENERGY STAR program or the Office of Energy Efficiency and Renewable Energy of the Department of Energy.(b)Benchmarking report(1)In generalNot later than the expiration of the 1-year period beginning on the date of the enactment of this Act, the Secretary shall submit to the Committee on Financial Services of the House of Representatives and the Committee on Banking, Housing, and Urban Affairs of the Senate, a report that includes—(A)an assessment of the current state of energy and water use benchmarking in the multifamily property sector;(B)data identifying the number and square footage of multifamily properties that are required by State or local authorities to report benchmarking data, the proportion that are HUD-assisted properties, and the proportion of all HUD-assisted properties that are subject to such requirements;(C)data identifying multifamily properties that participate in each building standard in the HUD Green Mortgage Insurance Premium program, including the number and square footage of participating properties and the proportion of eligible properties participating;(D)data identifying multifamily properties that participate in the HUD Better Buildings Challenge, including the number and square footage of participating properties;(E)estimates of the extent of HUD-assisted properties that are not conducting energy and water benchmarking;(F)estimates of potential energy and Federal cost savings if various levels of efficiency were implemented in HUD-assisted properties;(G)information identifying the typical costs of multifamily benchmarking and resources available to support multifamily owners and operators in benchmarking; and(H)information relevant to the impact of multifamily benchmarking, including published research studies.(2)Public availabilityThe Secretary shall make the report publicly available on the website of HUD.(c)Provision of existing benchmarking data(1)PoliciesNot later than the expiration of the 6-month period beginning on the date of the enactment of this Act, the Secretary shall issue such regulations as may be necessary to ensure that owners of benchmarked HUD-assisted properties provide to the Secretary-selected ENERGY STAR Portfolio Manager data for the property. In developing such regulations, the Secretary shall—(A)provide for data to be released in a manner that protects information that identifies particular properties, but retains essential geographical and building characteristics to enable aggregate analysis;(B)require data sharing not less often than every three years;(C)identifies the minimum data to be shared; and(D)develop mechanisms to streamline data requests and sharing in collaboration with the Environmental Protection Agency ENERGY STAR program.(2)AnalysisNot later than the expiration of the 2-year period beginning on the date of the enactment of this Act and annually thereafter, the Secretary shall conduct an analysis of the data received under this subsection and shall make the findings publicly available on the website of HUD.(d)Energy use targets by climate zone(1)In generalNot later than 1 year after the enactment of this Act, the Secretary, , in consultation with the Secretary of Energy, shall—(A)compile energy consumption and bill data from multifamily properties that is provided to HUD in connection with utility allowance determination and capital needs assessment activities;(B)analyze the data in order to better understand energy consumption patterns and trends throughout the portfolio of properties represented, including relevant subcategory types of multifamily properties;(C)using the data from subparagraphs (A) and (B), develop energy intensity statistics for each climate zone and multifamily subcategory; and(D)using the data from subparagraphs (A) and (B), develop energy intensity targets for each climate zone and multifamily subcategory reflecting energy efficiency performance of at least 25 percent below the baseline and related to ENERGY STAR performance scores for each respective climate zone and multifamily subcategory.(2)Public availabilityThe Secretary shall make the analysis and energy intensity targets publicly available on the website of HUD.(e)Multifamily utility benchmarking toolkitThe Secretary shall maintain and update, from time to time, the Multifamily Utility Benchmarking Toolkit.(f)Stakeholder engagementIn carrying out this section, the Secretary shall—(1)engage with stakeholders regarding multifamily sustainability, including providing education and opportunities for robust stakeholder input; and(2)conduct targeted outreach to representatives of public housing agencies, housing and tenant advocates, multifamily property owners and managers, energy efficiency organizations, architects, State and local governments, multifamily finance entities, and other interested groups.10.Grants for registered apprenticeship programs in certain industries(a)In generalThe Secretary of Labor shall provide grants to registered apprenticeship programs or pre-apprenticeship programs to expand apprenticeship programs in the following industries:(1)Energy-efficient building, construction, and retrofit industries.(2)Deconstruction and materials use industries.(3)Energy efficiency assessment industry serving residential, commercial, or industrial sectors.(4)Manufacturers that produce sustainable processes and materials.(5)Building maintenance and management.(6)Benchmarking greenhouse gas emissions from buildings.(7)Ground source heating retrofits.(8)Air source heat pump installation and maintenance.(9)Carbon capture and conveyance to processing facilities.(b)Priority for targeted communitiesIn providing grants under the program established under subsection (a), the Secretary of Labor shall give priority to eligible entities that recruit employees—(1)from the communities it serves; and (2)who are minorities, women, individuals who are or were foster children, individuals who are transitioning from fossil energy sector jobs, or veterans.(c)AuthorizationThere is authorized to be appropriated to carry out this section $100,000,000 for each of fiscal years 2021 through 2025.(d)GAO StudyNo later than 1 year after the date of the enactment of this Act, the Comptroller General shall submit to Congress a report detailing the barriers the residential energy efficiency sector experiences in workforce training and access to skilled workers. The study shall address each of the following:(1)The financial barriers the residential energy efficiency sector faces in training new employees.(2)The financial barriers the residential energy efficiency sector faces in investing in existing employees to advance their skills.(3)An assessment of the available local, State, and Federal investments in residential energy efficiency workforce training programs, including partnerships with Registered Apprenticeship Programs and any regional differences.(4)An assessment of any gaps between available local, State, and Federal investments in residential energy efficiency workforce training and the demand from small residential energy efficiency businesses.(5)Recommendations for how to improve Federal programs to support skilled workers in the residential energy efficiency sector.11.Ensuring availability of homeowners insurance for homes not connected to electricity grid(a)Congressional intentThe Congress intends that—(1)consumers shall not be denied homeowners insurance for a dwelling (as such term is defined in subsection (c)) based solely on the fact that the dwelling is not connected to or able to receive electricity service from any wholesale or retail electric power provider;(2)States should ensure that consumers are able to obtain homeowners insurance for such dwellings;(3)States should support insurers that develop voluntary incentives to provide such insurance; and(4)States may not prohibit insurers from offering a homeowners insurance product specifically designed for such dwellings.(b)Insuring homes and related property in Indian areasNotwithstanding any other provision of law, dwellings located in Indian areas (as such term is defined in section 4 of the Native American Housing Assistance and Self-Determination Act of 1996 (25 U.S.C. 4103)) and constructed or maintained using assistance, loan guarantees, or other authority under the Native American Housing Assistance and Self-Determination Act of 1996 may be insured by any tribally owned self-insurance risk pool approved by the Secretary of Housing and Urban Development.(c)Dwelling definedFor purposes of this section, the term dwelling means a residential structure that—(1)consists of one to four dwelling units;(2)is provided electricity from renewable energy sources; and(3)is not connected to any wholesale or retail electrical power grid.12.DefinitionsFor purposes of this Act, the following definitions shall apply:(1)Green building standardsThe term green building standards means standards to require use of sustainable design principles to reduce the use of nonrenewable resources, encourage energy-efficient construction and rehabilitation and the use of renewable energy resources, minimize the impact of development on the environment, and improve indoor air quality.(2)HUDThe term HUD means the Department of Housing and Urban Development.(3)HUD assistance or lending programThe term HUD assistance or lending program means a program of the Department of Housing and Urban Development for financial assistance that is awarded, competitively or noncompetitively, allocated by formula, or provided by HUD through loan insurance or guarantee.(4)Nonresidential structureThe term nonresidential structures means only nonresidential structures that are appurtenant to single-family or multifamily housing residential structures, or those that are funded by the Secretary of Housing and Urban Development through the HUD Community Development Block Grant program.(5)SecretaryThe term Secretary, unless otherwise specified, means the Secretary of Housing and Urban Development.